EXHIBIT 21 Subsidiaries of the Registrant State or Jurisdiction of Name Incorporation Arizona Mail Order Company, Inc. Delaware Bedford Fair Apparel, Inc. Delaware C.S.A.C., Inc. Delaware C.S.F., Corp. Delaware C.S.I.C., Inc. Delaware Catalog Fulfillment Co, Inc. Arizona Catalog Receivables, LLC Delaware Catalog Seller, LLC Delaware Catherines C.S.A.C., Inc. Delaware Catherines C.S.I.C., Inc. Delaware Catherines Direct, LLC Delaware Catherines of California, Inc. California Catherines of Nevada, Inc. Nevada Catherines of Pennsylvania, Inc. Tennessee Catherines Partners-Washington, G.P. Washington Catherines Partners-Texas, L.P. Tennessee Catherines Partners-Indiana, L.L.P. Indiana Catherines Stores Corporation Tennessee Catherines Stores of Indiana, Inc. Indiana Catherines Stores of Texas, Inc. Texas Catherines, Inc. Delaware Catherines.com, Inc. Delaware Catherines.com, Inc. Tennessee CCTM, Inc. Delaware Charm-Fin Stores, Inc. Delaware Charming.com, Inc. Delaware Charming J V, Inc. Delaware Charming Shoppes Interactive, Inc. Delaware Charming Shoppes of Delaware, Inc. Pennsylvania Charming Shoppes Outlet Stores, LLC Delaware Charming Shoppes Receivables Corp. Delaware Charming Shoppes Seller, Inc. Delaware Charming Shoppes Street, Inc. Delaware Charming Shoppes Voucher Receivables, Inc. Delaware Chestnut Acquisition Sub, Inc. Delaware Crosstown Traders, Inc. Delaware CS Insurance Ltd. Bermuda CS Investment Company Delaware CSD Acquisition Corp. Delaware CSGC, Inc. Ohio CSI Charities, Inc. Pennsylvania CSI Industries, Inc. Delaware CSI-DR, Inc. Dominican Republic CSIM, Inc. Delaware CSPE, LLC Pennsylvania Ericool Co. Ltd. Hong Kong Evatone Trading Ltd. Hong Kong Fashion Bug of California, Inc. California Fashion Bug Direct, LLC Delaware Fashion Service Corp. Delaware Fashion Service Fulfillment Corporation Delaware FB Apparel, Inc. Indiana FB Clothing, Inc. Indiana FB Distro, Inc. Indiana FB Distro Distribution Center, LLC Delaware Fashion Bug Retail Companies, Inc. Delaware FB Distro SM, Inc. Indiana Figi’s Business Services, Inc. Wisconsin Figi’s Gifts, Inc. Wisconsin Figi’s, Inc. Wisconsin Figi’s Mail Order Gifts, Inc. Wisconsin FSHC, Inc. Delaware Home ETC, Inc. Delaware KAFCO Development Co., Inc. Pennsylvania Kirkstone Ltd. Hong Kong KS Investments Ltd. Bermuda LANCO, Inc. Delaware Lane Bryant Direct, LLC Delaware Lane Bryant of Pennsylvania, Inc. Pennsylvania Lane Bryant Purchasing Corp. Ohio Lane Bryant Purchasing Corporation Delaware Lane Bryant, Inc. Delaware Lane Bryant Woman Catalog, Inc. Delaware LB International Licensing, Inc. Delaware LM&B Catalog, Inc. Delaware M and A Joint Ventures, LLC Delaware Modern Woman Specialty, Inc. California Modern Woman, Inc. (Delaware) Delaware Modern Woman, Inc. (MI) Michigan Monterey Bay Clothing Company, Inc. Delaware Outlet Division Management Co., Inc. Delaware Outlet Division Store Co., Inc. Delaware PC Flowers & Gifts.com LLC Delaware Petite Sophisticate, Inc. Delaware Petite Sophisticate Management Co., Inc. Delaware PSTM, Inc. Delaware Rose Merge Sub, Inc. Tennessee Sentani Trading Ltd. Hong Kong Shoetrader, Inc. Pennsylvania Sierra Nevada Factoring, Inc. Nevada Spirit of America, Inc. Delaware White Marsh Distribution, LLC Maryland Winks Lane, Inc. Pennsylvania Yardarm Trading Ltd. Hong Kong 2724 Other companies(1) Various (1) Consists primarily of consolidated wholly-owned subsidiary companies that have done, are doing, or will be doing business as retail women’s apparel stores under our Fashion Bug, Fashion Bug Plus, Catherines, Lane Bryant, Lane Bryant Outlet, Petite Sophisticate, and Petite Sophisticate Outlet brand names.
